--------------------------------------------------------------------------------

Execution Version

FIRST AMENDING AGREEMENT

Made as of September 22, 2015

Among

SUNOPTA INC.
SUNOPTA FOODS INC.

as Borrowers

- and -

EACH OF THE FINANCIAL INSTITUTIONS
AND OTHER ENTITIES
FROM TIME TO TIME PARTIES HERETO

as Lenders

- and -

CERTAIN AFFILIATES OF THE BORROWERS

as Obligors

- and -

BANK OF MONTREAL

as Agent

--------------------------------------------------------------------------------

FIRST AMENDING AGREEMENT

This first amending agreement is made as of the 22nd day of September, 2015

A M O N G

SUNOPTA INC.
SUNOPTA FOODS INC.

as Borrowers

and

EACH OF THE FINANCIAL INSTITUTIONS
AND OTHER ENTITIES
FROM TIME TO TIME PARTIES HERETO

as Lenders

and

CERTAIN AFFILIATES OF THE BORROWERS

as Obligors

and

BANK OF MONTREAL

as Agent

WITNESSES THAT WHEREAS:

  (a)

the Lenders severally made credit facilities available to the Borrowers (or
their respective predecessor corporations, as applicable) on the terms and
conditions set out in a seventh amended and restated credit agreement dated as
of July 27, 2012 among the Borrowers (or their respective predecessor
corporations, as applicable), the Lenders, certain affiliates of the Borrowers,
as Obligors, and the Agent (as amended, the “Credit Agreement”); and

        (b)

the parties to the Credit Agreement have agreed to amend the Credit Agreement in
the manner set forth herein in order to extend for a period of six months the
Maturity Date in respect of each of Facility A and Facility B.

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties covenant and agree with each
other as follows:

--------------------------------------------------------------------------------

- 2 -

SECTION 1
INTERPRETATION

1.1

Definitions from Agreement. Capitalized terms defined in the Credit Agreement
have the same meanings in this First Amending Agreement unless otherwise defined
herein or the context expressly or by necessary implication requires otherwise.
This First Amending Agreement is referenced herein as the “First Amending
Agreement”. For greater certainty, this First Amending Agreement amends the
Credit Agreement and the term “Agreement”, as defined in the Credit Agreement,
includes (unless the context expressly or by necessary implication requires
otherwise) this First Amending Agreement to the extent of such amendments. For
purposes of this First Amending Agreement, the term “First Amending Closing
Date” means September 22, 2015.

    1.2

Revised Definition. The definition of “Maturity Date” in Section 1.1 of the
Credit Agreement is hereby amended by deleting the date “July 27, 2016” and
replacing it with the date “January 27, 2017”.

    1.3

Headings. The insertion of headings in this First Amending Agreement is for
convenience of reference only and shall not affect the interpretation of this
First Amending Agreement.

SECTION 2
CONDITIONS PRECEDENT

2.1

Conditions Precedent. The effectiveness of this First Amending Agreement is
subject to and conditional upon the satisfaction of the following conditions and
the delivery by the Agent to the Borrowers of a written notice that this First
Amending Agreement is then effective:


  (a)

Delivery of Documents. The Agent and/or BMO, as applicable, shall have received
Sufficient Copies, in form and substance satisfactory to the Agent and/or BMO,
as applicable, of the following:


  (i)

this First Amending Agreement duly executed by all of the parties hereto; and

        (ii)

such other documents as the Agent may reasonably request.


  (b)

Fees. All fees payable in accordance with this First Amending Agreement on or
before the First Amending Closing Date (including legal fees and expenses of the
Agent) shall have been paid to the Agent and the Lenders, including, without
limitation, the payment to the Agent, for and on behalf of the Lenders in
proportion to each Lender’s respective Facility A Commitment and Facility B
Commitment, an extension fee of US$82,500 and C$5,000.


--------------------------------------------------------------------------------

- 3 -

SECTION 3
REPRESENTATIONS AND WARRANTIES

3.1

Representations. Each of the Obligors represents and warrants to the Agent and
the Lenders that:


  (a)

the Credit Agreement, as amended by this First Amending Agreement, is its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to (i) applicable bankruptcy, reorganization, moratorium or
similar laws affecting creditors' generally, (ii) the fact that specific
performance and injunctive relief may only be given at the discretion of the
courts, and (iii) the equitable or statutory powers of the courts to stay
proceedings before them and to stay the execution of judgments;

        (b)

the Credit Agreement, as amended by this First Amending Agreement, does not
conflict with any constating document, agreement, instrument or undertaking
binding upon it or any of its properties; and

        (c)

no Default or Event of Default now exists under the Credit Agreement or will
exist after giving effect to this First Amending Agreement.

SECTION 4
GENERAL

4.1

Severability. Any provision of this First Amending Agreement which is prohibited
by the laws of any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition without invalidating the remaining terms and
provisions hereof.

    4.2

Costs, Expenses and Taxes. The Obligors agree to pay, on demand, all reasonable
costs and expenses of the Agent and the Lenders in connection with the
preparation, execution, delivery, operation or enforcement of this First
Amending Agreement and the Credit Agreement including, without limitation, the
reasonable fees and out-of-pocket expenses of the Lenders' counsel and other
professionals engaged by the Lenders with respect to the preparation,
negotiation and documentation of this First Amending Agreement, the Security
Documents, if any, and the related closing documents with respect thereto and
with respect to advising the Agent and the Lenders of their rights and
responsibilities in connection with the continuing operation of the Credit
Agreement, as amended by this First Amending Agreement.

    4.3

Form of Documents. All documents delivered under or in connection with this
First Amending Agreement or under or in connection with the Credit Agreement
shall be in form and substance satisfactory to the Agent, the Lenders and their
counsel, in each case, acting reasonably.

    4.4

Governing Law. This First Amending Agreement shall be governed by and construed
in accordance with the laws of the Province of Ontario and of Canada applicable
therein and shall be treated in all respects as an Ontario contract. Each
Borrower and Obligor irrevocably submits to the non-exclusive jurisdiction of
the courts of the Province of Ontario and hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such court. Each Obligor hereby irrevocably waives, to the fullest extent it may
effectively do so, the defence of an inconvenient forum to the maintenance of
such action or proceeding.


--------------------------------------------------------------------------------

- 4 -

4.5

Governing Documents. The Credit Agreement as amended by this First Amending
Agreement and all other Documents delivered pursuant to or referenced in the
Credit Agreement as amended by this First Amending Agreement constitute the
complete agreement of the parties hereto with respect to the subject matter
hereof and supersede any other agreements or understandings between or among
each of the Obligors, the Agent and the Lenders. Save as expressly amended by
this First Amending Agreement, all other terms and conditions of the Credit
Agreement remain in full force and effect unamended.

    4.6

Time of the Essence. Time shall be of the essence of this First Amending
Agreement.

    4.7

Further Assurances. The Obligors shall from time to time promptly, upon the
request of the Agent, take or cause to be taken such action, and execute and
deliver such further documents as may be reasonably necessary or appropriate to
give effect to the provisions and intent of this First Amending Agreement and
the Documents.

    4.8

Confirmation of Obligors. By signing this First Amending Agreement, each of the
Obligors hereby agrees to comply with all of its obligations under the Credit
Agreement as hereby amended and, as applicable, confirms that the guarantees
given by it (and/or its predecessor corporations, as applicable) to the Agent
and the Lenders and all Security Documents given by it (and/or its predecessor
corporations, as applicable) as security for its obligations, direct, indirect,
absolute and/or contingent, remain in full force and effect in accordance with
their respective terms and continue to support all of the Borrowers'
indebtedness and liabilities, present and future, to, the Agent and the Lenders
including, without limitation, each Borrower's indebtedness and liabilities
under the Credit Agreement and the Security Documents granted by each such
Borrower (and/or their respective predecessor corporations, as applicable). For
greater certainty, each Obligor that has previously executed and delivered a
Security Document hereby acknowledges and confirms that each such Security
Document secures the obligations of such Obligor under and in connection with
this Agreement and all other relevant Documents.

    4.9

Counterparts. This Agreement and the Documents may be executed and delivered in
any number of counterparts, each of which when executed and delivered is an
original but all of which taken together constitute one and the same instrument.
This Agreement and the Documents may be executed and delivered by facsimile
transmission or PDF and each of the parties hereto may rely on such facsimile
signature or PDF as though that facsimile signature or PDF were an original
hand-written signature.

[SIGNATURE PAGES FOLLOW]

--------------------------------------------------------------------------------

- S1 -

IN WITNESS WHEREOF the parties hereto have caused this First Amending Agreement
to be executed by their respective officers thereunto duly authorized, as of the
date first above written.

SUNOPTA INC. By: /s/ Rick Albert   Name: Rick Albert   Title: Treasurer        
SUNOPTA FOODS INC. By: /s/ Rick Albert   Name: Rick Albert   Title: Treasurer  
      SUNOPTA INVESTMENTS LTD. By: /s/ Rick Albert   Name: Rick Albert   Title:
Treasurer         SUNOPTA GRAINS AND FOODS INC. By: /s/ Rick Albert   Name: Rick
Albert   Title: Treasurer         SUNOPTA COMPANIES INC. By: /s/ Rick Albert  
Name: Rick Albert   Title: Treasurer         SUNOPTA GLOBAL ORGANIC By: /s/ Rick
Albert INGREDIENTS INC. Name: Rick Albert   Title: Treasurer        
CITRUSOURCE, LLC By: /s/ Rick Albert   Name: Rick Albert   Title: Treasurer


--------------------------------------------------------------------------------

- S2 -

BANK OF MONTREAL By: /s/ Francois Wentzel in its capacity as Agent Name:
Francois Wentzel   Title: Managing Director       By:   Name:   Title:        
BANK OF MONTREAL By: /s/ Pedram Kaya in its capacity as Lender Name: Pedram Kaya
  Title: Managing Director       By: /s/ Lauren Thompson   Name: Lauren Thompson
  Title: Managing Director             BANK OF MONTREAL By: /s/ Randon Gardley
(Chicago Branch) Name: Randon Gardley in its capacity as Lender Title: Vice
President       By:   Name:   Title:         EXPORT DEVELOPMENT By: /s/ Sean
Borutskie CANADA Name: Sean Borutskie in its capacity as Lender Title: Asset
Manager       By: /s/ Geoff Bleich   Name: Geoff Bleich   Title: Senior Asset
Manager


--------------------------------------------------------------------------------

- S3 -

RABOBANK NEDERLAND By: /s/ Raj Joshi CANADIAN BRANCH Name: Raj Joshi in its
capacity as Lender Title: Executive Director       By: /s/ Valter Lourenco  
Name: Valter Lourenco   Title: Vice President, Senior Credit Analyst            
CANADIAN IMPERIAL BANK By: /s/ Italo Fortino OF COMMERCE Name: Italo Fortino in
its capacity as Lender Title: Authorized Signatory       By: /s/ Nicole Shinya  
Name: Nicole Shinya   Title: Authorized Signatory


--------------------------------------------------------------------------------